 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 1 of 10 PageID #: 28




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             X

HEATHER GRAY,

                                                Plaintiff,

                         -against-                                  Case No. 1:21-cv-02581
AMERICAN PARKINSON DISEASE
ASSOCIATION,

                                              Defendant.

                                                             X


               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

               Defendant American Parkinson Disease Association, by and through its attorneys,

Jackson Lewis P.C., hereby submits the following Answer to Plaintiff’s Complaint in connection

with the above-captioned action.

                             AS TO PLAINTIFF’S ALLEGATIONS
                              REGARDING “INTRODUCTION”

               1.        Defendant denies each and every allegation set forth in Paragraph “1” of

Plaintiff’s Complaint.

                            AS TO PLAINTIFF’S ALLEGATIONS
                         REGARDING “JURISDICTION AND VENUE”

               2.        Defendant denies each and every allegation set forth in Paragraph “2” of

Plaintiff’s Complaint, except acknowledges that Plaintiff has asserted causes of action against

Defendant under the Equal Pay Act (“EPA”), the New York Equal Pay Act (“NYEPA”), and the

New York City Human Rights Law (“NYCHRL”).

               3.        Paragraph “3” of Plaintiff’s Complaint contains conclusions of law as to

which no response is required. To the extent a response may be required, Defendant denies each
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 2 of 10 PageID #: 29




and every allegation set forth in Paragraph “3” of Plaintiff’s Complaint, except acknowledges

that Plaintiff seeks to invoke the Court’s jurisdiction over Plaintiff’s purported: (1) federal claim

pursuant to 28 U.S.C. § 1331; and (2) state law claims pursuant to Article III of the United States

Constitution.

                4.       Paragraph “4” of Plaintiff’s Complaint contains conclusions of law as to

which no response is required. To the extent a response may be required, Defendant denies each

and every allegation set forth in Paragraph “4” of Plaintiff’s Complaint.

                             AS TO PLAINTIFF’S ALLEGATIONS
                                REGARDING “THE PARTIES”

                5.       Defendant denies each and every allegation set forth in Paragraph “5” of

Plaintiff’s Complaint, except admits that Defendant is a New York not-for-profit corporation.

                6.       Defendant denies each and every allegation set forth in Paragraph “6” of

Plaintiff’s Complaint, except denies knowledge or information sufficient to form a belief as to

the truth of the allegations regarding Plaintiff’s residence.

                             AS TO PLAINTIFF’S ALLEGATIONS
                            REGARDING “BACKGROUND FACTS”

                7.       Defendant admits the allegations set forth in Paragraph “7” of Plaintiff’s

Complaint.

                8.       Defendant denies each and every allegation set forth in Paragraph “8” of

Plaintiff’s Complaint.

                9.       Defendant denies each and every allegation set forth in Paragraph “9” of

Plaintiff’s Complaint.

                10.      Defendant denies each and every allegation set forth in Paragraph “10” of

Plaintiff’s Complaint.



                                                  2
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 3 of 10 PageID #: 30




               11.       Defendant denies each and every allegation set forth in Paragraph “11” of

Plaintiff’s Complaint, except admits that Defendant hired Phil Franchina on or about January 16,

2018.

               12.       Defendant denies each and every allegation set forth in Paragraph “12” of

Plaintiff’s Complaint.

               13.       Defendant denies each and every allegation set forth in Paragraph “13” of

Plaintiff’s Complaint.

               14.       Defendant denies each and every allegation set forth in Paragraph “14” of

Plaintiff’s Complaint.

               15.       Defendant admits the allegations set forth in Paragraph “15” of Plaintiff’s

Complaint.

               16.       Defendant denies each and every allegation set forth in Paragraph “16” of

Plaintiff’s Complaint.

               17.       Defendant denies each and every allegation set forth in Paragraph “17” of

Plaintiff’s Complaint.

               18.       Defendant denies each and every allegation set forth in Paragraph “18” of

Plaintiff’s Complaint.

               19.       Defendant denies each and every allegation set forth in Paragraph “19” of

Plaintiff’s Complaint.

                   AS TO PLAINTIFF’S ALLEGATIONS REGARDING
                              “FIRST CLAIM FOR RELIEF
                 Federal Equal Pay Act (‘EPA’), 29 U.S.C. §§ 206(d), 216(b)”

               20.       Defendant repeats and reasserts its responses to the allegations set forth in

Paragraphs “1” through “19” of Plaintiff’s Complaint, as if set forth in their entirety herein.



                                                   3
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 4 of 10 PageID #: 31




               21.       Defendant denies each and every allegation set forth in Paragraph “21” of

Plaintiff’s Complaint.

               22.       Defendant denies each and every allegation set forth in Paragraph “22” of

Plaintiff’s Complaint.

               23.       Defendant denies each and every allegation set forth in Paragraph “23” of

Plaintiff’s Complaint.

               24.       Defendant denies each and every allegation set forth in Paragraph “24” of

Plaintiff’s Complaint.

                 AS TO PLAINTIFF’S ALLEGATIONS REGARDING
                           “SECOND CLAIM FOR RELIEF
          New York State Equal Pay Act (‘NY EPA’), N.Y. Lab. Law §§ 194, 198”

               25.       Defendant repeats and reasserts its responses to the allegations set forth in

Paragraphs “1” through “24” of Plaintiff’s Complaint, as if set forth in their entirety herein.

               26.       Defendant denies each and every allegation set forth in Paragraph “26” of

Plaintiff’s Complaint.

               27.       Defendant denies each and every allegation set forth in Paragraph “27” of

Plaintiff’s Complaint.

               28.       Defendant denies each and every allegation set forth in Paragraph “28” of

Plaintiff’s Complaint.

               29.       Defendant denies each and every allegation set forth in Paragraph “29” of

Plaintiff’s Complaint.




                                                   4
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 5 of 10 PageID #: 32




               AS TO PLAINTIFF’S ALLEGATIONS REGARDING
                        “THIRD CLAIM FOR RELIEF
New York City Human Rights Law (‘NYCHRL’) Discrimination, N.Y.C. Admin. Code §§
                                 8-101 et seq.”

               30.       Defendant repeats and reasserts its responses to the allegations set forth in

Paragraphs “1” through “29” of Plaintiff’s Complaint, as if set forth in their entirety herein.

               31.       Defendant denies each and every allegation set forth in Paragraph “31” of

Plaintiff’s Complaint.

               32.       Defendant denies each and every allegation set forth in Paragraph “32” of

Plaintiff’s Complaint.

               33.       Defendant denies each and every allegation set forth in Paragraph “33” of

Plaintiff’s Complaint.

               34.       Paragraph “34” of Plaintiff’s Complaint does not contain an allegation to

which a response is required.

    AS TO PLAINTIFF’S ALLEGATIONS REGARDING “PRAYER FOR RELIEF”

               35.       Defendant denies each and every allegation set forth in the “Wherefore”

Clause contained in Plaintiff’s Complaint, inclusive of sub-paragraphs (A) through (F).

               STATEMENT OF AFFIRMATIVE AND OTHER DEFENSES

               36.       Defendant asserts the following affirmative and other defenses without

assuming any burden of production or proof that Defendant otherwise would not have.

             AS AND FOR DEFENDANT’S FIRST AFFIRMATIVE DEFENSE

               37.       Plaintiff’s Complaint fails, in whole or in part, to state any claim against

Defendant upon which relief can be granted or for which the damages, relief or other recovery

sought can be awarded.




                                                   5
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 6 of 10 PageID #: 33




           AS AND FOR DEFENDANT’S SECOND AFFIRMATIVE DEFENSE

                  38.   At all times relevant hereto, Defendant has acted in good faith based on

reasonable factors and has not violated any rights which may be secured to Plaintiff under any

federal, state, city, local or other laws, rules, regulations, codes or guidelines.

             AS AND FOR DEFENDANT’S THIRD AFFIRMATIVE DEFENSE

                  39.   At all times relevant hereto, Defendant’s actions regarding Plaintiff were

based upon legitimate, non-discriminatory reasons.

           AS AND FOR DEFENDANT’S FOURTH AFFIRMATIVE DEFENSE

                  40.   Plaintiff’s claims are barred, in whole or in part, by the applicable statutes

of limitations.

             AS AND FOR DEFENDANT’S FIFTH AFFIRMATIVE DEFENSE

                  41.   Plaintiff fails to state a claim under the EPA because she is unable to

identify any male employee who was paid a higher wage rate than she was for performing equal

work.

             AS AND FOR DEFENDANT’S SIXTH AFFIRMATIVE DEFENSE

                  42.   Plaintiff fails to state a claim under the NY EPA because she is unable to

identify any male employee who was paid a higher wage rate than she was for performing

substantially similar work.

           AS AND FOR DEFENDANT’S SEVENTH AFFIRMATIVE DEFENSE

                  43.   Plaintiff’s claims are barred, in whole or in part, by equitable principles,

including but not limited to, waiver, estoppel, consent, laches, duress, illegality, license,

payment, release, the after-acquired evidence doctrine, and/or the unclean hands doctrine.




                                                   6
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 7 of 10 PageID #: 34




           AS AND FOR DEFENDANT’S EIGHTH AFFIRMATIVE DEFENSE

               44.    Any pay differential between Plaintiff and any male employee who was

performing equal or substantially similar work was permissible because it was based on a

seniority system, a merit system, a system which measures earnings by quantity or quality of

production, or a bona fide factor other than gender.

            AS AND FOR DEFENDANT’S NINTH AFFIRMATIVE DEFENSE

               45.    Any pay differential between Plaintiff and any male employee who was

performing equal or substantially similar work was permissible because it was based on a bona

fide factor other than gender that was job related and consistent with business necessity.

            AS AND FOR DEFENDANT’S TENTH AFFIRMATIVE DEFENSE

               46.    Plaintiff’s claim for discrimination is barred, in whole or in part, because

Defendant did not subject Plaintiff to treatment which was different than, or unequal to, the

treatment Defendant accorded to others who were similarly situated to Plaintiff.

               47.    Defendant reserves the right to amend and/or to add additional affirmative

defenses or counterclaims which may become known during the course of disclosure.

               WHEREFORE, Defendant respectfully requests the Court to:

                      1.      Dismiss Plaintiff’s Complaint in its entirety, with prejudice;

                      2.      Deny each and every demand, claim and prayer for relief contained

                              in Plaintiff’s Complaint;

                      3.      Award Defendant the reasonable attorneys’ fees and costs

                              Defendant incurs in defending this proceeding; and

                      4.      Grant Defendant such other and further relief as the Court deems

                              just and proper.



                                                 7
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 8 of 10 PageID #: 35




                                      Respectfully submitted,

                                JACKSON LEWIS P.C.
                                     44 South Broadway, 14th Floor
                                     White Plains, New York 10601
                                     914-872-8060
                                     Isaac.Burker@jacksonlewis.com


                                By:   /s/ Isaac J. Burker
                                      Isaac J. Burker

                                ATTORNEYS FOR DEFENDANT

Dated: June 2, 2021
       White Plains, New York




                                         8
 Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 9 of 10 PageID #: 36




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                              X

HEATHER GRAY,

                                                Plaintiff,

                        -against-                                    Case No. 1:21-cv-02581
AMERICAN PARKINSON DISEASE
ASSOCIATION,

                                              Defendant.

                                                              X




                                 CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing

Defendant’s Answer To Plaintiff’s Complaint has been served via ECF, this 2nd day of June,

2021, on Plaintiff’s counsel of record at the address set forth below:

                                 D. Maimon Kirschenbaum, Esq.
                               JOSEPH & KIRSCHENBAUM LLP
                                    32 Broadway, Suite 601
                                     New York, NY 10004
                                       T: 212-688-5640
                                     maimon@jk-llp.com
                                     Attorneys for Plaintiff



                                                             /s/ Isaac J. Burker
                                                             Isaac J. Burker, Esq.
Case 1:21-cv-02581-BMC Document 10 Filed 06/02/21 Page 10 of 10 PageID #: 37




4821-2722-7883, v. 1
